Citation Nr: 0004124	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
5, 1976 to March 29, 1976, for a total period of 25 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
left eye injury and emphysema.  By that same rating action, 
it was noted that as the only period of service of record was 
active duty for training in 1976, the appellant was not 
eligible for nonservice-connected disability pension.  

The Board notes that in a VA Form 9 (substantive appeal), 
dated July 1998, the appellant requested a hearing before the 
Board at the Nashville RO.  By letter to his latest address 
of record, dated December 17, 1999, the appellant was 
informed that the requested hearing had been scheduled for 
January 13, 2000.  The record indicates that he failed to 
report for that hearing, and there is no indication as to the 
reasons therefor.  Accordingly, the Board has construed the 
failure to appear as a withdrawal of his hearing request in 
accordance with 38 C.F.R. § 20.704(d) (1999). 


FINDINGS OF FACT

1.  There is no medical evidence which suggests that 
residuals of a left eye injury, which occurred prior to 
induction, either increased in severity during or were 
permanently worsened as a result of the appellant's brief 
period of active duty for training in March 1976.  In 
addition, the evidence indicates that the appellant was 
discharged for physical unfitness immediately upon discovery 
of his left eye visual impairment.  

2.  The record does not include medical evidence of an 
etiological relationship between the appellant's period of 
active service and the currently manifested respiratory 
disorders, to include asthma and emphysema.  

3.  The appellant's period of active duty for training in 
March 1976 was for a duration of 25 days and was not during a 
period of war.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a left 
eye injury is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The claim for service connection for a respiratory 
disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

3.  The appellant's claim for entitlement to nonservice-
connected pension benefits lacks legal merit. 38 U.S.C.A. §§ 
1110, 1155, 1502, 5107 (West 1991); 38 C.F.R. §§ 3.314, 3.342 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on a VA Form 21-526 (Veterans 
Application for Compensation or Pension), the appellant 
indicated that he entered active service in the U.S. Army on 
September 15, 1970, at Fort Jackson, South Carolina, and he 
was separated from active service with the rank of private on 
October 6, 1972.  

All attempts by the RO to verify such service have been 
unsuccessful.  The record indicates that the RO requested 
verification and/or any available service medical records 
from the appropriate sources on at least 3 occasions.  
Although the appellant's 25 day period of active duty for 
training has been verified, response for verification of a 
period of service between 1970 and 1972 was entirely 
negative.  In addition, the appellant and his wife were 
contacted on several occasions by letter and by phone in 
order to request copies of any appropriate separation 
documents or military discharge papers.  Although the 
appellant submitted copies of documents in his possession, 
these documents did not include either a DD-214 or other 
evidence of a period of active service between 1970 and 1972.  
In addition, a 1976 separation and record of service in the 
Army National Guard indicates a notation of "none" with 
regard to prior service, branch, and inclusive dates.

Thus, the Board has been unable to proceed on the appellant's 
claims on the basis of any period of active service between 
1970 and 1972, as such service has not been verified.  The 
appellant is reminded that at such time as any relevant 
verifying documentation becomes available, he may submit it 
in order to open or reopen any claims predicated on that 
period of service.  

I.  Service connection claims

The record indicates that the appellant served on active duty 
for training for a period of 25 days, between March 5, 1976 
and March 29, 1976.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the appellant suffers from a disease or 
injury incurred in or aggravated by service.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Residuals of a left eye injury

A medical record, dated during inactive duty in November 
1975, shows that the appellant was referred for a left eye 
evaluation for National Guard purposes.  The examiner 
provided a diagnosis of trauma, left eye, history of, at age 
of 17 years, manifested by distortion of left iris and 
incomplete traumatic cataract.  

A medical record, dated March 9, 1976, shows that the 
appellant gave a history of having a small rock hit his left 
eye in a "lawn mower accident."  It was noted that his 
vision was completely blacked out before but now seemed to be 
improving, and had been passed by the National Guard.  
Findings included traumatic cataract and photophobia.  Based 
on the finding of a traumatic cataract which occurred as the 
result of a pre-service left eye injury, the appellant was 
considered not physically qualified for entrance into 
military service at the time of entrance.  A March 1976 
medical board report shows a diagnosis of cataract, 
traumatic, left eye, sustained 1969.  The appellant was 
discharged as a result of failure to meet established 
physical standards.  

In a statement dated March 22, 1976, the appellant indicated 
that he was aware that he was being discharged as a result of 
a condition which existed prior to service.  
The record includes an August 1996 medical statement from 
Mary Pat Collins, M.D., who indicated that she had seen the 
appellant for ophthalmologic evaluation.  Dr. Collins noted 
that the appellant had a history of a blunt trauma to the 
left eye as a teenager which left him with poor vision in 
that eye.  Findings included a large traumatic cataract in 
the central portion of the lens and a ruptured iris sphincter 
on the left side causing a permanently enlarged pupil.  

On VA examination in August 1996, diagnoses included history 
of injury to left eye in childhood.  

In an October 1996 statement, the appellant's wife indicated 
that as far as she knew, the appellant had been given an 
honorable discharge prior to completion of basic training as 
a result of his eye.  

In a VA Form 9 (substantive appeal), dated July 1998, the 
appellant indicated that he was sent home from the army 
because of his left eye, because at the firing range and 
other activities he could not see well enough and the strain 
on his vision was harder on his good eye and caused 
headaches.  According to the appellant, the army took him in 
and then later (at their decision, not his) sent him home 
because of the eye without any kind of compensation at all.  
It was the appellant's belief that the Army should have 
compensated him or his family in some way.  He also contended 
that the eye was aggravated worse than it was before.  The 
appellant also stated that glasses would help his eye.  

Having reviewed the record, the Board has concluded that the 
appellant has failed to present evidence of a well grounded 
claim for service connection for residuals of a left eye 
injury.  Specifically, the record includes evidence showing 
that the appellant sustained a left eye injury prior to 
induction into active duty for training, as such an injury 
was noted during an ophthalmologic examination during 
inactive duty status in 1975.  As the appellant is shown to 
have sustained an injury to his left eye prior to active 
service, he must show that the residuals of that left eye 
injury either worsened in severity during service or that he 
suffered in increase in his left eye impairment as a result 
of his period of active service.  
The appellant has not presented any medical evidence which 
suggests that the residuals of a pre-service left eye injury 
were aggravated during his short period of active duty for 
training which lasted only 25 days.  In fact, the appellant 
was processed for a medical discharge due to physical 
unfitness as a result of his left eye vision impairment 
almost immediately upon its discovery.  Therefore, the record 
is devoid of evidence which suggests that service connection 
would be warranted for the appellant's pre-existing left eye 
disability on the basis of aggravation.  

As such, the Board is unable to conclude that the appellant 
has presented a claim which is either plausible or capable of 
substantiation.  As there is no medical evidence suggestive 
of in-service aggravation of the pre-existing left eye 
disability, the requirements for a well grounded claim have 
not been satisfied.  Accordingly, the claim for service 
connection for residuals of a left eye injury must be denied.  

Respiratory disorder

In a July 1996 statement, the appellant indicated that he was 
being treated with Atrovent and Albuterol inhalers as 
treatment for his breathing.  On VA examination in August 
1996, the appellant reported that he had been treated for 
emphysema for the past 3-4 years, and in the past he had 
smoked up to one and 1/2 packs of cigarettes a day.  Diagnoses 
included mild chronic obstructive pulmonary disease (COPD), 
with continuing tobacco abuse.  Private outpatient records 
show that the appellant was followed for asthma in 1996.  

In a VA Form 9 (substantive appeal), dated July 1998, the 
appellant indicated that he has had asthma since he was a 
small child and his records should show this.  

Having reviewed the record, the Board has concluded that the 
appellant has failed to present evidence of a well grounded 
claim for service connection for a respiratory disorder, to 
include asthma or emphysema.  Specifically, the appellant has 
not presented any evidence, to include a medical opinion, 
which suggests that the currently manifested respiratory 
disorders are etiologically related to his brief period of 
active duty for training during March 1976.  The medical 
records from that period are negative for evidence of 
complaints, treatment, or diagnosis of a respiratory 
disorder.  In addition, the appellant has indicated that he 
has had asthma since he was a child; and there is no medical 
evidence suggestive of in-service aggravation of a pre-
existing asthma disorder.  As such, the Board finds that the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for a respiratory disorder, to include asthma and emphysema, 
is denied.  

II.  Entitlement to nonservice-connected pension benefits

In statements on appeal, the appellant and his wife have 
indicated that he is totally disabled and unable to work as a 
result of physical disabilities.  The record also indicates 
that he has been in receipt of Social Security disability 
benefits since 1995.  

Under 38 U.S.C.A. § 1521(a), the "Secretary shall pay to 
each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from non-service-connected disability" pension benefits.  
Subsection (j) provides that "A veteran meets the service 
requirements of this section if he served in the active 
military, naval or air service for 90 days or more during a 
period of war," which are the Mexican border period, World 
War I, World War II, the Korean conflict, the Vietnam era and 
the Persian Gulf War. See 38 U.S.C.A. 1521(a) and (j) (West 
1991); 38 C.F.R. §§ 3.2, 3.3(a)(3)(i) (1999).

After reviewing the applicable statutory and regulatory 
provisions, the Board finds that the appellant is not 
basically eligible for an award of nonservice-connected 
pension benefits.  Specifically, regardless of whether or not 
his period of active duty for training qualified him as a 
"veteran," the appellant served for only 25 days and 
therefore has not met the requirement of active service for 
90 days or more.  In addition, the specified dates for each 
period of war are set forth in  38 C.F.R. § 3.2 (1999), and 
the period of war for the Vietnam era is established as 
having begun on February 28, 1961, and ended on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period; in all other cases, 
the period is established by law as having begun on August 5, 
1964, and ended on May 7, 1975, inclusive.  The Persian Gulf 
War is established as having begun on August 2, 1990.  

Therefore, the appellant's active duty service in March 1976 
was not "of a period of war" as is required by 38 U.S.C.A. 
§ 1521(a).  In addition, he cannot be considered a 
"veteran" for pension eligibility purposes for periods of 
inactive duty service, as 38 U.S.C.A. § 101(1) and 38 C.F.R. 
§ 3.1(d) define the term "veteran" as a person who served 
in the active military, naval, or air service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that, in those 
cases where the law and not the evidence is dispositive, the 
claim should be denied on the basis that there is an absence 
of legal merit or that the claimant lacks entitlement under 
the law. Sabonis v. Brown, 6 Vet.App. 426 (1994).  Therefore, 
in view of the above, the Board finds that the claim for 
nonservice-connected pension benefits has no legal merit as 
the appellant has not met the basic eligibility criteria for 
this benefit and, as such, the claim should be denied.


ORDER

As well grounded claims have not been presented, service 
connection is denied for residuals of a left eye injury and 
for a respiratory disorder.

Entitlement to nonservice-connected pension benefits is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

